              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

RON CIEUTAT, et al.,                           )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             ) CIVIL ACTION 20-0174-WS-B
                                               )
HPCSP INVESTMENTS, LLC, et al.,                )
                                               )
       Defendants.                             )

                                           ORDER
       This matter is before the Court on its sua sponte review of its subject matter
jurisdiction. The defendants removed this action on the basis of diversity of
citizenship. By previous order, the Court questioned the defendants’
demonstration of both complete diversity and of the requisite amount in
controversy. (Doc. 4). The Court ordered the defendants to file a supplement to
their removal papers adequately demonstrating the existence of diversity
jurisdiction. (Doc. 4). They have filed a supplement, (Doc. 5), but jurisdictional
issues remain.
       The complaint alleges that two of the 23 plaintiffs are citizens of North
Carolina. (Doc. 1-1 at 25). The complaint also alleges that defendant Greg
Lindberg is a citizen of North Carolina. (Id. at 26). The notice of removal
identifies Lindberg as a “resident” of Nevada. (Doc. 1 at 3). The supplement
identifies him as a “citizen” of Nevada, (Doc. 5 at 1), but it offers no evidence in
support of that proposition. Nor do the defendants explain how their non-
evidentiary assertion of Lindberg’s citizenship trumps the complaint’s contrary
allegation, especially given the evidence that someone signed for service of
process on Lindberg at a North Carolina street address. (Doc. 1-1 at 36).
       The defendants concede there is no principled way to determine at this
stage of the litigation that the value of each, or any, plaintiff’s damages exceeds
$75,000. (Doc. 5 at 3). They argue instead that, for jurisdictional purposes, the
plaintiffs’ damages should be aggregated, (id. at 3-4), and they present evidence
that – should it be accepted at face value – indicates those damages in the
aggregate likely will exceed the jurisdictional threshold. (Doc. 5-1). The
defendants, however, provide insufficient analysis to demonstrate that aggregation
is proper.
       The defendants acknowledge that “[w]e only aggregate claims when several
plaintiffs unite to enforce a single title or right, in which they have a common and
undivided interest.” Leonard v. Enterprise Rent a Car, 279 F.3d 967, 974 (11th
Cir. 2002) (internal quotes omitted). They also acknowledge that a “‘common and
undivided interest’ … exist[s] only when the defendant owes an obligation to the
group of plaintiffs as a group and not to the individuals severally.” Morrison v.
Allstate Indemnity Co., 228 F.3d 1255, 1262 (11th Cir. 2000). Finally, they
concede that “if plaintiffs’ rights are not affected by the rights of co-plaintiffs, then
there can be no aggregation,” because “the obligation to the plaintiffs must be a
joint one.” Eagle Star Insurance Co. v. Maltes, 313 F.2d 778, 781 (5th Cir. 1963).
       The defendants assert that the plaintiffs have “joint rights” pursuant to the
purchase agreement and that they “collectively seek to enforce their alleged joint
right to a certain allocation for tax purposes.” Finally, “no Plaintiff to this lawsuit
can determine their individual tax liability until the tax liability of the
Plaintiffs/sellers as a whole is determined.” (Doc. 5 at 3). The defendants,
however, offer these conclusions without applying the legal principles they quote
to the factual situation presented here.
       It is true that there is a single contract in play (the purchase agreement), but
it does not follow that all the plaintiffs possess a “common and undivided” interest
in the allocation of the purchase price. The complaint alleges that the 23 plaintiffs
sold nine different entities to defendant HPCSP Investments, LLC (“HPCSP”). It


                                            2
appears clear from the complaint that the 23 plaintiffs did not each have an interest
in all nine entities; on the contrary, it appears that the entities were scattered over
at least seven states, and the various plaintiffs are citizens of those seven states
(plus two others). (Doc. 1-1 at 24-26).1 The most likely situation is that each
plaintiff was an owner of only one entity and that (except perhaps for HPC, LLC)
each entity had only two or three owners.
       How then do the defendants owe any “obligation to [all 23 plaintiffs] as a
group and not to the individuals [or individual owners of each entity] severally,”
as Morrison demands? How then do they have an “undivided” interest, as
required by Leonard, in which the Kansas plaintiffs have an interest in the West
Virginia allocation, the Oklahoma plaintiffs have an interest in the Mississippi
allocation, and so forth? It may be that the purchase agreement must be read the
same way as to each purchased entity, but that parallelism does not give rise to a
common and undivided interest, only to a multitude of separate interests that by
law cannot be aggregated. E.g., Morrison, 228 F.3d at 1259, 1264 (claims by
policyholders seeking construction of identical policy language could not be
aggregated, because their rights were “separate and distinct”).
       The Court will afford the defendants one – and only one – final
opportunity to meet their burden of establishing the existence of diversity



       1
       Hemophilia Preferred Care of Memphis, Inc. – three Tennessee plaintiffs;
       HPCNC, Inc. – two North Carolina plaintiffs;
       HPC Specialty Rx West Virginia, Inc. – two West Virginia plaintiffs;
       HPC Specialty Rx of Kansas, Inc. – two Kansas plaintiffs;
       Hemophilia Preferred Care of Oklahoma, Inc. – two Oklahoma plaintiffs;
       Hemophilia Preferred Care of Mississippi, Inc. – two Mississippi plaintiffs; and
       HPC, LLC (known from a related case to be located in Alabama) – seven
Alabama plaintiffs.

        The remaining three plaintiffs are citizens of Louisiana (two) and Arkansas
(one). The location of the other two entities cannot be surmised from their names:
Biologicals, Inc. and HPC Specialty Rx Reed, Inc.



                                           3
jurisdiction. In addition to the foregoing, the Court offers the following, non-
exhaustive comments.
       First, the notice of removal states that the parties dispute the allocation of
HPCSP’s value, with the defendants allocating $67 million and the plaintiffs $60
million, and with the amount in controversy being the additional tax on the extra
$7 million. (Doc. 1 at 3-4). The complaint, however, makes no allegation
regarding the value of the entity defendant; instead, it alleges that the dispute
centers on the allocation of the purchase price – presumably a number that is not
in dispute. (Doc. 1-1 at 27). The supplement does not repeat this argument, and it
is unclear whether the defendants still advance it.
       Second, according to the complaint, the purchase agreement required an
allocation of the purchase price among the nine purchased entities, and then a
further allocation among various assets of the various entities. (Doc. 1-1 at 27).
The complaint does not specify which of these levels of allocation is in dispute,
but the supplement indicates it is only the latter. (Doc. 5 at 4).
       Finally, the Court has been hampered in its assessment of the amount in
controversy by the defendants’ failure to present the purchase agreement or any
detailed information – much less evidence – regarding the factual situation
underlying the lawsuit and the allegations thereof.
       For the reasons set forth above, the defendants are ordered to file and
serve, on or before April 17, 2020, a second supplement to their removal papers
that adequately demonstrates the existence of diversity jurisdiction, failing which
this action will be remanded to state court without further notice.


       DONE and ORDERED this 8th day of April, 2020.


                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                           4
